DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Drawings

The drawings are objected to because Fig. 8 appears having term “Amplitud” misspelling and should term “Amplitud” correctly be ---Amplitude---.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-14 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10 & 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20150256129 A1, of record).
Insofar Claim 1 & 10 are understood, Sato (Fig. 1) discloses a power amplifier arrangement for amplifying an input signal to produce an output signal comprising: the power amplifier arrangement comprising: a plurality of N successive amplifier sections (transistors T1…Tn) wherein N is a positive integer that is greater than or equal to 2 and further wherein the plurality of N successive amplifier sections comprises a first amplifier section (T1) and a second amplifier section T2-T9 for instance); 
a first input transmission line (A1…An+1) comprising multiple segments; and 
a first output transmission line (102, B1..Bn) comprising multiple segments, wherein each of the N successive amplifier sections comprises one or more first transistors (T1…Tn) distributed along the first input transmission line and the first output transmission line such that gates of the one or more first transistors are connected to respective segments of the first input transmission line and drains of the one or more first transistors are connected to respective segments of the first output transmission line, the first amplifier section can be configured to amplify a first portion of the input signal, thereby producing a first portion of the output signal, the first portion of the input signal is associated with a first amplitude range and/or a first time interval of the input signal, the second amplifier section can be configured to amplify a second portion of the input signal, which is different from the first portion of the input signal, thereby producing a second portion of the output signal the second portion of the input signal is associated with a second amplitude range and/or a second time interval of the input signal, and the output signal (OUT) is produced at an end of the first output transmission line by building up at least the first and second portions.  Claim 10, wherein an electronic 
Regarding claim 2, Wherein the N portions of the input signal is partitioned by pre-shaping the N portions of the input signal by digital or analog shaping circuits before being input to each of the N successive amplifier section (Fig. 1, the input transmission line comprises transmission line segments A1, A2 …An+1 which considered as an analog shaping circuit).
Regarding claim 12, wherein the N successive amplifier sections are configured to divide the input signal into the N portions of the input signal (see detail Fig. 1).
Regarding claim 13, wherein the first amplifier section comprises a first number of transistors, the second amplifier section comprises a second number of transistors, and the first number and the second number are different (chosen each section having number of transistors which considered as intended use. See Fig.1 which discloses transistors T1, T2 - Tn).
Regarding claim 14, wherein the plurality of N successive amplifier sections further comprises a third amplifier section (Fig. 1, which discloses transistors T1 , T2 to Tn, hence, the third amplifier second includes transistors (T10 to T15 for instance), the second amplifier section is disposed between the first amplifier section and the third amplifier section, the second amplifier comprises a first end transistor (e.g. T2), a second end transistor (e.g. T9 for instance), and a plurality of middle transistors (e.g. T3-T8) disposed between the first end transistor and the second end transistor, and the first output transmission line comprises a first end segment (e.g. end segment at left end of B2) connected to the first end transistor (T2), a second end segment (would be .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
Regarding claim 3, Sato teaches all of the limitations as discussed above in claim 1 except for lengths of the respective segments of the first output transmission line are non-equal. However, the selection of the particular characteristics of lengths of the respective segments of the first output transmission line are non-equal is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select lengths of the respective segments of the first output transmission line are non-equal since it has been held that 
Regarding claim 4, Sato does not explicitly teach the limitations as cited in claim 4.  However, It  would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the circuit of Sato with the limitation as cited in claim 4 (well-known differential amplifier as shown in Fig. 3 of Friedrich et al. of record) since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. Meeting claim 4.
Regarding claim 5, further comprising a wideband coupler (note that none coupler being disclosed and the applicant’s remarks admitted understood, not shown, hence, which considered as intended use) to combine positive and negative output signals from the first and second output transmission lines.
Regarding claim 6, wherein the one or more second transistors are the same type as the respective one or more first transistors and are connected in differential with the respective one or more first transistors ( for instance, as can be seen from Fig. 3 of Friedrich et al.).
Regarding claim 7, further comprising a negatively coupled inductor pair or a center-tapped inductor to feed direct current (DC) to differentially connected transistors (it is noted that the applicant does not discloses any a negatively coupled inductor pair or a center-tapped inductor, hence, which considered as intended use).
Regarding claim 8, further comprising a balun or balanced-to-unbalanced transformer or a wideband 180-degree coupler to combine positive and negative output 
Regarding claim 9, Although, Sato does not explicitly teaches the limitations as cited in claim 9 and the applicant uses multiple configurations such as shown in Figs. 2, 3 & 4 interchangeably. Hence, the use of configuration as shown in Fig. 4 is obvious since the applicant interchangeably uses configuration as shown in Fig. 1 and Fig. 4 for instance.

Response to Arguments

Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843